--------------------------------------------------------------------------------

Exhibit 10.1


September 28, 2018


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Priyanka Singh




Re:
CONSENT TO EXTENSION



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of the delivery of: (i) the Borrower’s audited financial statements
for the fiscal year ended June 30, 2018, and the related compliance certificate
required to be delivered pursuant to Section 5.01(a) and (c) of the Credit
Agreement to November 15, 2018; and (ii) the plan and forecast of Borrower
required to be delivered pursuant to Section 5.01(e) of the Credit Agreement to
October 15, 2018 (collectively, the “Specified Extension”).


At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent consents to the Specified Extension.


Each of the Loan Parties hereby (a) agrees that no Default or Event of Default
exists as of the date hereof, (b) reaffirms all of its obligations and covenants
under the Credit Agreement and the other Loan Documents to which it is a party,
(c) restates and renews each and every representation and warranty heretofore
made by it in the Credit Agreement and the other Loan Documents as fully as if
made on the date hereof (except with respect to representations and warranties
made as of an expressed date, in which case such representations and warranties
shall be true and correct as of such date) and (d) agrees that none of its
respective obligations and covenants shall be reduced or limited by the
execution and delivery of this letter agreement.



--------------------------------------------------------------------------------

This letter agreement shall not become effective until each of the Loan Parties
and the Administrative Agent have executed and delivered this letter agreement
to the Administrative Agent.  Except for the consents set forth above, the text
of the Credit Agreement and all other Loan Documents shall remain unchanged and
in full force and effect.  This letter agreement shall not constitute an
amendment to of any other provision of the Credit Agreement or any other Loan
Document. The Specified Extension is a one-time consent and shall not be
construed as an agreement to consent to any future event. No consent by the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document is granted or intended except as expressly set forth herein.  Except as
set forth herein, the consents agreed to herein shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents, or a
course of dealing with the Administrative Agent and the Lenders at variance with
the Credit Agreement or any of the other Loan Documents, such as to require
further notice by the Administrative Agent or the Lenders to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future.  This letter agreement shall be a “Loan Document” for all
purposes under the Credit Agreement. This letter agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.  This
letter agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument.  Delivery by one or more
parties hereto of an executed counterpart of this letter agreement via
facsimile, telecopy, or other electronic method of transmission pursuant to
which the signature of such party can be seen (including, without limitation,
Adobe Corporation’s Portable Document Format) shall have the same force and
effect as the delivery of an original executed counterpart of this letter
agreement.  Any party delivering an executed counterpart of this letter
agreement by facsimile or other electronic method of transmission shall also
deliver an original executed counterpart to the Administrative Agent, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this letter agreement.


[remainder of page intentionally left blank; signature pages follow]


--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer


--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:



 
JPMORGAN CHASE BANK, N.A.
     
By: /s/ Eleftherios Karsos

 
Name: Eleftherios Karsos
 
Title: Authorized Officer





--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent (the
“Agreement”); (b) consents to the execution and delivery of the Agreement; and
(c) reaffirms all of its obligations and covenants under the Credit Agreement
(as defined in the Agreement) and all of its other obligations under the Loan
Documents to which it is a party, and, agrees that none of its obligations and
covenants shall be reduced or limited by the execution and delivery of the
Agreement or any of the other instruments, agreements or other documents
executed and delivered pursuant thereto.


This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.


As of September 28, 2018
       
STITCH NETWORKS CORPORATION
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer
     
USAT CAPITAL CORP LLC
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer


   
CANTALOUPE SYSTEMS, INC.
   


By: /s/ Stephen P. Herbert


Name: Stephen P. Herbert

Title: Chief Executive Officer






--------------------------------------------------------------------------------